THE PEP BOYS - MANNY, MOE & JACK
ACCOUNT PLAN
(formerly part of The Pep Boys - Manny, Moe & Jack
Executive Supplemental Retirement Plan)

RECITALS
            WHEREAS, The Pep Boys - Manny, Moe & Jack, a Pennsylvania
corporation
(the ?Company?), established an Executive Supplemental Pension Plan (hereinafter
referred to as
the ?Supplemental Plan?) effective January 1, 1982;
            WHEREAS, the Company previously amended and completely restated the
Supplemental Plan effective January 1, 1988, and further amended and restated
the Supplemental
Plan effective on February 13, 1992, March 31, 1995, and March 26, 2002;
            WHEREAS, pursuant to resolutions adopted March 3, 2004, the Board
changed
the name of the Supplemental Plan to the ?Executive Supplemental Retirement
Plan? (the
?Executive Plan?) and amended and restated the Executive Plan with respect to
certain of those
individuals who were Eligible Employees (as defined in the Executive Plan) on
such date, altered
the method of delivering benefits for certain specified Participants and gave
others an election as
to the manner in which they were credited with a benefit;

                WHEREAS, the foregoing changes were incorporated into an
amendment and
restatement of the Executive Plan, effective as of January 31, 2004;
            WHEREAS, the Company now desires to amend the Executive Plan to
comply
with the requirements of section 409A of the Code and its corresponding final
regulations;
             WHEREAS, the Company also now desires to split the Executive Plan
into two
separate independent plan documents, with one plan document covering Legacy Plan
Participants, the Legacy Plan, and the other plan document covering Non-Legacy
Plan
Participants, this Plan;
            WHEREAS, effective January 1, 2009, this Plan document is intended
to reflect
the split of the Executive Plan and to cover all Non-Legacy Plan Participants
who were entitled
to receive a benefit from the Executive Plan as of December 31, 2008, but did
not commence to
receive their benefit from the Executive Plan as of such date, as well as any
individual who
becomes eligible to participate in the Plan on or after January 1, 2009, and to
implement changes
required pursuant to and consistent with section 409A of the Code;   

                WHEREAS, benefit payments commencing prior to January 1, 2009
are governed
by the terms of the Executive Plan as it existed prior to the Effective Date and
are either
grandfathered from the requirements of section 409A of the Code or payable
pursuant to a fixed
schedule as required by, and in compliance with, section 409A of the Code, with
payments made
between January 1, 2005 and December 31, 2008 that are subject to the
requirements of section
409A, the Executive Plan has been operated in accordance with transition relief
established by
the Treasury Department and Internal Revenue Service pursuant to section 409A of
the Code;
and
            WHEREAS, Section 9.1 of the Executive Plan authorizes the Board to
amend the
Executive Plan.
            NOW, THEREFORE, the portion of the Executive Plan relating to
Non-Legacy
Plan Participants, is hereby amended and restated, effective as of January 1,
2009, as follows:
            


ARTICLE I
Definitions
            1.1        ?Administrator? or ?Plan Administrator? shall mean a
committee
composed of three or more persons designated from time to time by the Board.
            1.2        ?Board? shall mean the Board of Directors of the Company.
            1.3        ?Code? shall mean the Internal Revenue Code of 1986, as
amended from
time to time and includes any regulations issued thereunder.
            1.4        ?Company? shall mean The Pep Boys - Manny, Moe & Jack, a
Pennsylvania corporation.
            1.5        ?Compensation? shall mean, for each Plan Year, 100% of an
Eligible
Employee?s annual base salary for such Plan Year and annual bonus earned under
the
Employer?s Annual Incentive Bonus Plan, or any other bonus plan that replaces
such plan or is in
addition to such plan for the Plan Year, for the performance period that
commences during such
Plan Year, before taking into account amounts which an Eligible Employee elects
to forego to
provide benefits under a plan which satisfies the provisions of section 401(k)
or 125 of the Code
or to provide benefits under the Company?s Deferred Compensation Plan; provided,
further, that
any bonus that was earned under the Employer?s Annual Incentive Bonus Plan, or
any other
bonus plan that replaces or is in addition to such plan, prior to the date
Compensation hereunder
is determined but which is unpaid for any reason as of the calculation date
shall be included as
Compensation for purposes hereof.
            1.6        ?Disability? shall mean that a Participant ceases
employment with the
Employer when he or she is entitled to receive benefits under the Long Term
Disability Salary
Continuation Plan sponsored by the Employer.
            1.7         ?Effective Date? shall mean January 1, 2009.
            1.8        ?Eligible Employee? shall mean an employee of the
Employer who is a
key employee, including officers and directors who are key employees, and is
designated by the
Board to participate in this Plan. Any individual who is actively participating
in the Legacy Plan
shall not qualify as an Eligible Employee for purposes of this Plan.
            1.9        ?Employer? shall mean the Company or any of its
subsidiaries.
            1.10        ?ERISA? shall mean the Employee Retirement Income
Security Act of
1974, as amended from time to time and includes any regulations issued
thereunder.
            1.11        ?Executive Plan? shall mean such term as is defined in
the Recitals of this
Plan.
            1.12        ?Investment Election Form? shall mean the form
prescribed by the
Administrator, filed by a Participant with the Administrator, to designate the
investment vehicles
for which the amounts credited to the Participant?s Plan Account shall be deemed
to be invested
under Section 3.2 of the Plan.
            1.13        ?Legacy Plan? shall mean The Pep Boys ? Manny, Moe &
Jack Legacy
Plan.
            1.14        ?Legacy Plan Participant? shall mean such term as is
defined in the
Legacy Plan.
            1.15        ?Non-Legacy Plan Participant? shall mean any participant
in the
Executive Plan who was not a Legacy Plan Participant.
            1.16        ?Participant? shall mean each Non-Legacy Plan
Participant who is entitled
to receive a benefit from the Executive Plan immediately prior to the Effective
Date and did not
commence receipt of his or her benefit under the Executive Plan immediately
prior to the
Effective Date, and each Eligible Employee who first becomes eligible to
participate in the Plan
pursuant to Sections 2.1 and 2.2 on or after the Effective Date and is entitled
to receive a benefit
under the Plan.
            1.17        ?Plan? shall mean The Pep Boys ? Manny, Moe & Jack
Account Plan as
set forth herein as of the Effective Date, and the same as may be further
amended from time to
time.
            1.18         ?Plan Account? shall mean for each Participant his or
her Retirement
Contribution Account and the Prior Executive Plan Account, if applicable.
            1.19        ?Plan Year? shall mean the calendar year.
            1.20        ?Prior Executive Plan Account? shall mean the individual
account
maintained on the books of the Company for each Non-Legacy Plan Participant
under the
Executive Plan and all sums accounted for therein immediately prior to the
Effective Date.
            1.21        ?Retirement Contribution? shall mean a credit to a
Participant?s
Retirement Contribution Account pursuant to Section 4.1 of the Plan. For periods
prior to the
Effective Date, the term ?Retirement Contribution? shall have the meaning in the
Executive
Plan.
            1.22        ?Retirement Contribution Account? shall mean the
individual account
maintained on the books of the Company for each Participant to record the
crediting of all
Retirement Contributions, and all earnings related to such Retirement
Contributions, on and after
the Effective Date, and the debiting of all distributions to the Participant or
to his or her
beneficiary on and after the Effective Date with respect to such Retirement
Contributions.
            1.23        ?Separation Date? shall mean the last day on which a
Participant is
employed by an Employer on account of a Separation From Service.
            1.24         ?Separation From Service? shall mean a Participant?s
separation from
service with the Employer within the meaning of section 409A of the Code and the
regulations
issued thereunder.
            1.25         ?Specified Employee? shall mean any Participant who, at
any time during
the twelve month period ending on the identification date (as determined by the
Company or its
delegate), is a specified employee under section 409A of the Code, as determined
by the
Company (or its delegate). The determination of ?specified employees,? including
the number
and identity of persons considered ?specified employees? and identification
date, shall be made
by the Company (or its delegate) in accordance with the provisions of sections
416(i) and 409A
of the Code and the regulations issued thereunder.
            1.26        ?Year of Service? shall mean a consecutive twelve-month
period during
which an individual is continuously employed by the Employer as an Eligible
Employee. Each
Year of Service earned prior to the Effective Date under the Executive Plan
shall count as a Year
of Service under this Plan. For purposes of this Plan, any partial Years of
Service shall not be
included in the calculation of benefits or for any other purpose hereunder and
Years of Service
for which the individual did not qualify as an Eligible Employee shall not
count. If a terminated
employee is rehired and is designated as an Eligible Employee, his or her Years
of Service shall
not include his or her pre-termination employment. If a Legacy Plan Participant
after ceasing to
participate in the Legacy Plan is subsequently designated as an Eligible
Employee for purposes
of this Plan and such Legacy Plan Participant was continuously employed during
such
subsequent period, such Legacy Plan Participant shall receive credit for his or
her Years of
Service prior to being so designated.
ARTICLE II
Participation
            2.1        Eligibility to Participate. Each Non-Legacy Participant
who was entitled
to receive a benefit under the Executive Plan on December 31, 2008, but did not
receive payment
of his or her benefit prior to the Effective Date, shall be a Participant in the
Plan as of the
Effective Date and such Participant?s benefit paid on or after the Effective
Date shall be
governed by the terms of the Plan as set forth herein. Each individual who
becomes an Eligible
Employee on or after the Effective Date shall commence participation in the Plan
on the date he
or she is designated as an Eligible Employee by the Administrator and for as
long as such
individual is entitled to receive a benefit from the Plan such individual shall
be deemed a
Participant.
            2.2        Procedure for and Effect of Admission. On and after the
Effective Date,
each individual who first becomes an Eligible Employee for a Plan Year shall
become a
Participant in the Plan for such Plan Year at the time designated by the
Administrator. Prior to
active participation in the Plan such Participant shall be provided with such
forms as the
Administrator determines necessary to effectuate the participation of such
Eligible Employee in
the Plan, including an Investment Election Form and beneficiary designation form
in the event of
the death of the Eligible Employee.
            2.3        Termination. An individual shall continue as a
Participant in the Plan for
as long as he or she is entitled to receive a benefit from the Plan; provided,
however, that a
Participant?s active participation in the Plan for purposes of eligibility to
receive Retirement
Contributions shall terminate on the earliest of the date (a) his or her
designation as an Eligible
Employee is terminated by the Board, (b) he or she has a Separation From Service
from the
Employer for any reason, or (c) the Plan is terminated.
            2.4        Reemployment. If an Eligible Employee ceases being
eligible to
participate in the Plan and subsequently becomes eligible to participate in the
Plan on or after the
Effective Date, such Eligible Employee?s participation in the Plan shall
commence for the Plan
Year designated by the Administrator. Such Eligible Employee shall be required
to execute such
forms as required by the Administrator, including an Investment Election Form
and beneficiary
designation form in the event of the death of the Eligible Employee.
ARTICLE III
Plan Accounts
            3.1        Establishment of Accounts. The Plan Administrator shall
maintain a Plan
Account on behalf of each Participant in the Plan. Such Plan Account shall
consist of a Prior
Executive Plan Account for each Participant who had such under the Executive
Plan and a
Retirement Contribution Account to reflect Retirement Contributions credited on
behalf of such
Participant on and after the Effective Date.
            3.2        Investment Funds. Amounts credited to a Participant?s
Plan Account shall
be credited with earnings, at periodic intervals determined by the Plan
Administrator, at a rate
equal to the actual rate of return for such period of an investment fund or
funds or index or
indices selected by that Participant on his or her Investment Election Form from
a range of
investment vehicles authorized by the Plan Administrator. The rate of return on
investment
vehicles shall be tracked solely for the purpose of computing the amount of
benefits payable to
Participants under the Plan. Neither the Company nor any other Employer shall be
obligated to
make any actual investment. A Participant may change the investment allocations
for existing
amounts credited to his or her Plan Account or for future amounts credited to
his or her Plan
Account by completing a new Investment Election Form and submitting such to the
Plan
Administrator. Amended Investment Election Forms may be submitted by the
Participant to the
Plan Administrator at such times as permitted by the Plan Administrator in or
her sole discretion.
            3.3        Bookkeeping Entries. The maintenance of an individual
Plan Account on
behalf of each Participant is for bookkeeping purposes only. Neither the Company
nor any other
Employer shall be obligated to acquire or set aside any particular assets for
the discharge of their
obligations under the Plan, nor shall any Participant to have any property
rights in any particular
assets that may be held by the Company or any other Employer with respect to the
Plan.
            3.4        Statements. Statements shall be sent to each Participant
no less frequently
than quarterly setting forth the value of the Participant?s Plan Accounts.
ARTICLE IV
Retirement Contributions
            4.1        Amount. The Retirement Contribution Account of each
Participant shall
be credited with a Retirement Contribution based on a percentage of his or her
Compensation for
a Plan Year provided that the Participant is an Eligible Employee on the last
day of such Plan
Year. The applicable percentage for any Plan Year shall be determined in
accordance with the
following schedule:
If the Participant is...

Retirement
Contribution
Percentage
At least 55 years of age

19%
At least 45 years of age but not more than 54 years of age

16%
At least 40 years of age but not more than 44 years of age

13%
Not more than 39 years of age

10%
            For purposes of this Section 4.1, a Participant?s age shall be
determined at the end
of each Plan Year to which the particular Retirement Contribution relates.
Notwithstanding
anything herein to the contrary, (i) for the first four Plan Years that a
Participant is an Eligible
Employee, including Plan Years under the Executive Plan, but only with respect
to Eligible
Employees who were eligible to participate in the Plan on the Effective Date,
the Retirement
Contribution shall be limited to 10% of Compensation irrespective of the
Participant?s age, and
(ii) in the case of a Participant who ceases to be an Eligible Employee during a
Plan Year by
reason of death or a Disability, a pro rata portion of the Retirement
Contribution shall be credited
based on the number of months during the Plan Year in which the Eligible
Employee was
employed by the Employer prior to death or Disability. If an Eligible Employee
is rehired by the
Employer after the Effective Date, such Eligible Employee will not receive any
credit for Years
of Service earned prior to such rehire date and such Eligible Employee will be
subject to
satisfying the requirements of clause (i) above for his first four Plan Years
after his rehire date.
            4.2        Crediting. Retirement Contributions shall be credited to
an Eligible
Employee?s Retirement Contribution Account for a Plan Year as soon as
administratively
practicable following the completion of the Plan Year for which the Retirement
Contribution
relates or such earlier date as is designated by the Company provided that such
credit shall be
tentative until the end of the Plan Year in order that the requirements of
Section 4.1 be
determined to be satisfied.   

ARTICLE V
Vesting
            5.1        Vesting. Each Participant will vest in the amounts
credited to his or her
Plan Account, and the related earnings thereon (if any), upon such individual?s
completion of
four Years of Service.
ARTICLE VI
Distributions
            6.1        Separation From Service. Each Participant?s Plan Account
shall be
distributed to him on account of his Separation from Service. Such distribution
shall be paid in a
single lump sum in cash to the Participant within sixty (60) days following the
six month
anniversary of his Separation Date. The lump sum payment shall be equal to the
value of such
Plan Account as of the last business day immediately preceding the date of
payment.
            6.2        Death.
                  (a)        In the event of a Participant?s death prior to his
or her Separation
From Service, distribution of the Participant?s Plan Account shall be made to
the Participant?s
beneficiary in a lump sum within sixty (60) days following the date of the
Participant?s death.
The amount of any lump sum benefit payable in accordance with this subsection
shall equal the
value of the Participant?s Plan Account as of the last business day immediately
preceding the
date on which such benefit is paid.
                  (b)        In the event a Participant dies after the
Participant?s Separation
From Service, and prior to the full distribution of the amounts credited to the
Participant?s Plan
Account, the Participant?s Plan Account shall be paid to the Participant?s
beneficiary at such
times and in such amounts as they would have been paid to the Participant had
the Participant
survived.
            6.3        Beneficiary Designation. Each Participant shall have the
right to
designate one or more beneficiaries and contingent beneficiaries to receive any
vested amount in
such individual?s Plan Account at the time of his or her death by filing a
written designation with
the Plan Administrator on the form prescribed by it for such purpose.
Participants may thereafter
designate different beneficiaries at any time by filing a new written
designation. The consent of
the beneficiary is not required for any revocation or change of election of
beneficiary. Any
written designation shall become effective only upon its receipt by the Plan
Administrator. If all
of the designated beneficiaries should die on or before the commencement of
distribution of
death benefits and the Participant fails to make a new designation, his or her
beneficiary shall be
determined pursuant to Section 6.4. If the beneficiary (or last contingent
beneficiary) determined
pursuant to this Section 6.3 or the initial beneficiary determined pursuant to
Section 6.4 dies
before all payments are made, then the balance of the payments shall be made to
such
beneficiary?s estate unless such beneficiary (or last contingent beneficiary)
designates a second-
level beneficiary by filing a written designation with the Administrator on the
form prescribed by
it for such purpose, in which case such second-level beneficiary shall be
treated as a beneficiary
hereunder.
            6.4        Beneficiary List. If a Participant omits or fails to
designate a beneficiary
or if no designated beneficiary survives such individual, the vested amount in
such individual?s
Plan Account at the time of his or her death shall be paid to the beneficiary
determined from the
following priority list: (a) surviving spouse, or if none, then (b) the
Participant?s estate.
ARTICLE VII
Loss of Benefits
            7.1        Loss of Benefits. Notwithstanding any provision of the
Plan, a person
who has a vested benefit in his or her Plan Account shall cease to have any
right to receive any
payment hereunder and all obligations of the Company to make payments to or on
account of
such Participant shall cease and terminate should the Administrator find, after
full consideration
of the facts presented on behalf of the Company and the Participant, that:
                  (a)        such Participant, during his or her employment with
the Employer
and during the one year thereafter, unless the Participant was terminated by the
Employer
without Cause (as defined in the Non-Competition Agreement between the Employer
and the
Participant), directly or indirectly, engaged in (as a principal, partner,
director, officer, agent,
employee, consultant or otherwise) or was financially interested in any business
operating within
the United States of America, if (i) such business? primary business is the
retail and/or
commercial sale of automotive parts, accessories, tires and/or automotive
repair/maintenance
services including, without limitation, the entities (including their
franchisees and affiliates)
listed on Schedule 7.1(a)(i) hereto, or (ii) such business is a general retailer
which generates
revenues from the retail and/or commercial sale of automotive parts,
accessories, tires and/or
automotive repair/maintenance services in an aggregate amount in excess of $1
billion,
including, without limitation, the entities (including their franchisees and
affiliates) listed on
Schedule 7.1(a)(ii) hereto. However, nothing contained in this Section 7.1(a)
shall prevent the
Participant from holding for investment up to two percent (2%) of any class of
equity securities
of a company whose securities are traded on a national or foreign securities
exchange;
                  (b)        such Participant, during his or her employment with
the Employer
or during the one year thereafter, directly or indirectly, induced or attempted
to influence any
employee of the Employer to terminate his or her employment with the Employer or
hired or
solicited for hire on behalf of another employer any person then employed or who
had been
employed by the Employer during the immediately preceding six months; or
                  (c)        such Participant?s employment by the Employer was
terminated
(other than in connection with or following a Change of Control) in connection
with any act of
disloyalty to the Employer including, without limitation, fraud, embezzlement,
theft, breach of
the Company?s Conflict of Interest or, Ethics Policies, commission of a felony
or proven
dishonesty in the course of his or her employment or service or unauthorized
disclosure of trade
secrets or confidential information of the Employer.
ARTICLE VIII
Termination and Amendments
            8.1        Amendments. The Company may amend this Plan in whole or
in part by
appropriate resolution of the Board; provided, however, that, no amendment shall
(i) decrease or
limit any benefits or rights accrued under the Plan prior to the date of the
amendment, or (ii)
modify any provision of this Article VIII without the consent of a majority of
the Participants
affected by such amendment. Notwithstanding the foregoing, the Board, without
the consent of
a Participant, may make all technical, administrative, regulatory and compliance
amendments to
the Plan that the Board deems necessary and appropriate so that the Plan meets
the requirements
of section 409A of the Code.
            8.2        Termination. The Company reserves the right to terminate
this Plan in its
entirety at any time by an appropriate resolution of the Board; provided,
however, that any
termination of the Plan shall not (i) terminate or diminish any benefits then
payable under the
Plan, (ii) terminate or diminish any benefits payable in the future under the
Plan with respect to
benefits accrued as of the date of termination of the Plan, or (iii) decrease or
limit any benefits or
rights accrued under the Plan prior to the date of termination without the
consent of a majority of
the Participants affected by such termination. Any termination of the Plan shall
be done in a
manner that complies with the requirements of Treas. Reg. section
1.409A-3(j)(4)(ix) (or any successor
regulation thereto).
ARTICLE IX
Plan Administration
            9.1        Named Fiduciary and Plan Administrator. The committee
designated by
the Board shall be the Administrator and ?named fiduciary? (within the meaning
of ERISA) of
this Plan. The Administrator shall have the authority to control and manage the
operation and,
administration of the Plan. The Administrator shall act by majority vote of the
committee
members. No Participant who is a member of the committee shall participate in
committee
decisions affecting him.
            9.2        Delegation of Duties. The Administrator may (a) delegate
all or a portion
of the responsibilities of controlling and managing the operation and
administration of the Plan
to one or more persons; and (b) appoint such agents, advisors, counsel, or other
representatives to
render advice with regard to any of its responsibilities under the Plan.
Wherever the term
?Administrator? is used herein in connection with the operation or
administration of the Plan,
such term shall include all delegates appointed by the Administrator.
            9.3        Powers and Duties. The authority and responsibility to
control and
manage the operation and administration of the Plan shall include, but shall not
be limited to, the
performance of the following acts:
                  (a)        The filing of all reports required of the Plan.
                  (b)        The distribution to Participants and beneficiaries
of all reports and
other information required of the Plan.
                  (c)        The keeping of complete records of the
administration of the Plan.
                  (d)        Developing rules and regulations for administration
and
interpretation of the Plan consistent with the terms and provisions of the Plan.
                  (e)        The interpretation of the Plan including the
determination of any
questions of fact arising under the Plan and the making of all decisions
required by the Plan. The
construction of the Plan and any actions and decision taken thereon in good
faith by the
Administrator shall be final and conclusive. The Administrator may correct any
defect, or
supply any omission, or reconcile any inconsistency in the Plan in such manner
and to such
extent as shall be expedient to carry the Plan into effect and shall be the sole
judge of such
expediency.
The Administrator?s determinations (including those made by any person or
persons to whom the
Administrator?s power has been delegated hereunder) on all matters relating to
the Plan shall be
final, binding and conclusive for all purposes, upon all persons, including
without limitation, the
Company and any other Employer and all Participants and their respective
beneficiaries, and
successors hereunder. Each Participant, by accepting status as a Participant in
the Plan agrees
that (i) all benefits shall be paid strictly in accordance with the terms of the
Plan, and (ii) that the
Administrator shall have the discretion and authority set forth in this Article
IX and in the Plan
generally.
            9.4        Payment of Expenses. All expenses of the Administrator
shall be paid by
the Company.
            9.5        Indemnity of Plan Administrator. The Company shall
indemnify the Plan
Administrator or any individual who is a delegate against any and all claims,
loss, damage,
expense or liability arising from any action or failure to act, except when due
to gross negligence
or willful misconduct.
            9.6        Agent for Service of Process. The Company shall be the
agent for the
Plan for service of legal process.
ARTICLE X
Claims Procedure
            10.1        Claim. A Participant or his or her beneficiary or
authorized representative
(each one being hereinafter referred to as a ?Claimant?) who expects a benefit
under the Plan
which he has not received may file a formal claim for benefits under the Plan
with the
Administrator. The Administrator shall review the claim and render a
determination relating to
the claim based on this Plan document (including the Administrator?s power and
authority to
interpret and construe the Plan and to make rules relating to the administration
of the Plan) and
consistent with prior determinations rendered with respect to similarly situated
claims. The
Administrator shall notify the Claimant within ninety (90) days of the receipt
of the claim of the
Administrator?s determination relating to the claim, unless the Administrator
determines that
special circumstances require an extension of time for processing a claim, in
which case the
Administrator shall notify the Claimant of the extension within ninety (90) days
of receipt of the
claim, specifying the special circumstances requiring an extension and the date
by which it
expects to render a determination on the claim, which determination must be
rendered and notice
given to the Claimant no later than the 180th day following the receipt of the
claim. If an
extension is required because the Claimant failed to submit the information
necessary to decide a
claim, the time period for making a benefit determination set forth in the prior
sentence shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the
date on which the Claimant responds to the request for additional information.
The
determination notice shall be in writing, sent by regular mail to the address
specified by the
Claimant or if none is specified to the Claimant?s last known address, and must
contain the
following information:
                  (a)        The specific reasons for a determination adverse to
the Claimant, if
applicable;
                  (b)        The specific reference to the pertinent Plan
provision(s) on which
the determination is based;
                  (c)        If applicable, a description of any additional
information or
material necessary to perfect the claim, and an explanation of why such
information or material
is necessary; and
                  (d)        An explanation of the claims review procedure and
the time
limitations of the review procedure applicable thereto, including a statement of
the Claimant?s
right to bring a civil action under section 502(a) of ERISA following an appeal
of any adverse
benefit determination.
For purposes of this Article X, claims, notifications and determinations shall
be deemed to be
received when actually received and parties shall be deemed to be notified and a
notification
shall be deemed to be sent or submitted on the date that such notification is
postmarked or
actually delivered by courier if not mailed.
            10.2        Appeal Procedure. A Claimant is entitled to request an
appeal of any
adverse determination of his or her claim by the Administrator. The request for
appeal must be
submitted in writing within 60 days of the receipt by the Claimant of the
notification of an
adverse claim determination. Absent a request for appeal within the 60-day
period, the
determination of the Administrator regarding the claim will be deemed to be
final and
conclusive. During the appeal process, the Claimant shall have a reasonable
opportunity to
submit written comments, documents, records and other information relating to
the claim and
shall be entitled, free of charge, to reasonable access to and copies of all
documents, records and
other information relevant to the claim. The Administrator shall review the
appeal of the initial
claim determination (including all comments, documents, records and other
information
submitted by the Claimant, regardless of whether such information was submitted
with the
original claim) and render a final determination.
            10.3        Final Determination. Within sixty (60) days following
receipt by the
Administrator of the Claimant?s request for appeal, the Administrator shall
render a final
determination relating to the claim, unless the Administrator determines that
special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the
appeal, in which case the Administrator shall notify the Claimant of such
extension within sixty
(60) days following receipt by the Administrator of the request for appeal,
specifying the special
circumstances requiring an extension and the date by which it expects to render
a final
determination on the appeal, which determination must be rendered and notice
given to the
Claimant no later than the 120th day following the receipt by the Administrator
of the request for
appeal. If an extension is required because the Claimant failed to submit the
information
necessary to decide a claim, the time period for making a benefit determination
set forth in the
prior sentence shall be tolled from the date on which the extension notification
is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.
The final determination shall be made in writing to the Claimant. The final
determination shall
(i) recite the specific reasons for a determination adverse to the Claimant, if
applicable, with
specific reference to the pertinent Plan provision(s) on which the determination
is based, (ii) state
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and
copies of all documents, records and other information relevant to the claim and
(iii) state that
the Claimant has a right to bring an action under section 502(a) of ERISA.
ARTICLE XI
Source of Benefits and Payments
            11.1        Unfunded Plan. The Plan is intended to constitute an
?unfunded? plan of
deferred compensation for Participants. Benefits payable hereunder shall be
payable out of the
general assets of the Company, and no segregation or any assets whatsoever for
such benefits
shall be made. Nothing contained herein shall give any Participant or
beneficiary any rights to
assets that are greater than those of a general creditor of the Employer.
            11.2        Non-Alienation. None of the payments, benefits or rights
of Participant or
beneficiary thereof shall be subject to any claim of any creditor of such person
and, in particular,
to the fullest extent permitted by law, shall be free from attachment,
garnishment, trustee?s
process, or any other legal or equitable process available to any creditor of
such person. No
Participant or beneficiary thereof shall have the right to alienate, anticipate,
commute, pledge,
encumber or assign any of the benefits or payments which he may expect to
receive, contingently
or otherwise, under this Plan, except the right to designate a beneficiary or
beneficiaries as
hereinabove provided.
            11.3        Incapacity. If the Company determines that a person
entitled to receive
any benefit payment is under a legal disability or is incapacitated in any way
so as to be unable
to manage his or her financial affairs, the Company may make payments to such
person?s legal
representative or to a relative or other person for his or her benefit, or apply
the payment for the
benefit of such person in such manner as the Company considers advisable. Any
payment of a
benefit in accordance with the provisions of this Section 11.3 shall be a
complete discharge of
any liability to make such payment.
ARTICLE XII
Miscellaneous
            12.1        Effective Date. This Plan is effective as of the
Effective Date and shall be
applicable to each Non-Legacy Plan Participant who did not receive payment of
his or her
benefit from the Executive Plan prior to the Effective Date and each individual
who becomes an
Eligible Employee on or after the Effective Date and is entitled to receive a
benefit under the
Plan. The rights and benefits of any Non-Legacy Plan Participant who commenced
benefit
payments prior to January 1, 2009 are governed by the terms of the Executive
Plan as it existed
prior to the Effective Date and are either grandfathered from the requirements
of section 409A of
the Code or payable pursuant to a fixed schedule as required by, and in
compliance with, section
409A of the Code, with payments made between January 1, 2005 and December 31,
2008, the
Executive Plan has been operated in accordance with transition relief
established by the Treasury
Department and Internal Revenue Service pursuant to section 409A of the Plan.
The rights and
benefits of a Legacy Plan Participant shall not be governed by the terms of this
Plan.
            12.2        Employment Obligations. The establishment of this Plan
shall not be
construed as creating any contract of employment between the Employer and any
Participant.
Nothing in this Plan shall be construed as conferring upon any Participant any
right to continue
in the employment of the Employer, nor shall it interfere with the rights of the
Employer to
terminate the employment of any Participant and/or to take any personnel action
affecting any
Participant without regard to the effect that such action may have upon such
Participant as a
recipient or prospective recipient of benefits under the Plan. Any amount
payable hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing
benefits to which the Participant may be entitled under any qualified retirement
arrangement
established by the Employer for the benefit of its employees. Nothing herein
contained shall
give any Participant the right to inspect the books of the Company or to
interfere with the right of
the Employer to discharge any Participant from employment at any time for any
reason
whatsoever, with or without cause.
            12.3        No Limitation of Employer Action. Nothing contained in
the Plan shall be
construed to prevent the Employer from taking any action that is deemed by it to
be appropriate
or in its best interest. No Participant, beneficiary, or other person shall have
any claim against
the Employer as a result of such action.
            12.4        Conflicts of Law. All matters respecting the validity,
effect, interpretation
and administration of this Plan shall be determined in accordance with the laws
of the
Commonwealth of Pennsylvania, except to the extent superseded by ERISA.
            12.5        References. The masculine pronoun shall include the
feminine and the
singular form shall include the plural, as necessary for proper interpretation
of this Plan.
            12.6        Withholding Taxes. The Employer may make such provisions
and take
such actions as it may deem necessary or appropriate for the withholding of any
taxes that the
Employer is required to withhold by any law or regulation of any governmental
authority,
whether Federal, state or local, to withhold in connection with any amounts
credited and benefits
distributed under the Plan. Each Participant (or his or her beneficiary);
however, shall be
responsible for the payment of all individual tax liabilities resulting from any
such benefits.
            12.7        Severability. If any provision of this Plan is held
unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the
Plan.
            12.8        Successors. The provisions of this Plan shall bind and
inure to the benefit
of the Employer and its successors and assigns. The term, ?successors,? as used
herein, shall
include any corporate or other business entity which shall, whether by merger,
consolidation,
purchase or otherwise acquire all or substantially all of the business and
assets of the Employer,
and successor of any such corporation or other business entity.
            12.9        Headings. Headings are inserted in this Plan for
convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.
            12.10        Notice. Any notice required or permitted under the Plan
shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on
the postmark on the receipt for registration or certification. Mailed notice to
the Administrator
shall be directed to the Company?s corporate headquarters. Mailed notice to a
Participant or
beneficiary shall be directed to the individual?s last known address on the
Employer?s records.
            12.11        Section 409A of the Code. The Plan is intended to
comply with the
applicable requirements of section 409A of the Code and related guidance, and
shall be
administered in accordance with such. Notwithstanding anything in the Plan to
the contrary,
elections as to form and distributions from the Plan may only be made under the
Plan upon an
event and in a manner permitted by section 409A of the Code. To the extent that
any provision
of the Plan would cause a conflict with the requirements of section 409A of the
Code, or would
cause the administration of the Plan to fail to satisfy the requirements of
section 409A, such
provision shall be deemed null and void. In no event shall a Participant,
directly or indirectly,
designate the calendar year of payment. Notwithstanding anything in the Plan to
the contrary, in
no event may a Specified Employee commence receipt of his benefit under the Plan
on account
of a Separation From Service prior to the date that is six months from his
Separation Date.

            IN WITNESS WHEREOF, this The Pep Boys ? Manny, Moe & Jack Account
Plan is hereby executed effective as of the 19th day of December, 2008.
            
            /s/ THE PEP BOYS ? MANNY, MOE & JACK
            
        15
